Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 07/26/2021 has been entered and fully considered. 
Claims 1,2,3,4,5,6,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23,24 are pending, of which claims 4,23,24 were amended.  The amendments of claims 1, 10, 12, 14, 15, and 16 are supported by the originally filed disclosure.  
The previous 35 USC 112 first paragraph rejection is withdrawn in light of Applicant's amendments to the claims.
The previous 35 USC 112 second paragraph rejection is withdrawn in light of Applicant's amendments to the claims.
The previous 35 USC 102 and 35 USC 103 rejections are withdrawn in light of Applicant's amendments to the claims.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1,2,3,10,11,12,13,14,15,16,17,18,19,20,21,22 directed to an invention non-elected with traverse in the reply filed on 08/25/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of 
The prosecution of this case is closed except for consideration of the above matter.


Allowable Subject Matter
Claims 4,5,6,8,9,23,24 allowable subject matter; As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776